               Case 19-11396-MFW                Doc 164        Filed 08/07/19           Page 1 of 42



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

HDR Holding, Inc., et al.,1                                   Case No. 19-11396 (MFW)

                                    Debtors.                  (Jointly Administered)
                                                              Ref. Docket Nos. 12, 38


      FINAL ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364 AND 507,
    BANKRUPTCY RULES 2002, 4001, 6004 AND 9014 AND LOCAL BANKRUPTCY
    RULE 4001-2 (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION
     SENIOR SECURED SUPERPRIORITY FINANCING, (II) AUTHORIZING THE
        DEBTORS’ LIMITED USE OF CASH COLLATERAL, (III) GRANTING
      ADEQUATE PROTECTION TO THE PREPETITION SECURED PARTIES,
                     AND (IV) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) of the above referenced debtors and debtors in

possession (collectively, the “Debtors”) in the above-referenced chapter 11 cases (the “Chapter

11 Cases”), for entry of an interim order (the “Interim Order”) and a final order (this “Final

Order”), pursuant to sections 105, 361, 362, 363, 364 and 507 of title 11 of the United States

Code, 11 U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy Code”), Rules 2002, 4001, 6004

and 9014 of the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”),

and Rule 4001-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), seeking, inter alia:

         (i)      authorization for (a) the Debtors, including Schramm, Inc., a Pennsylvania
                  corporation (the “Borrower”), to obtain up to $6,000,000.00 in principal
                  amount of postpetition financing (the “DIP Facility”), and to access up to
                  $3,000,000.00 in the interim and pending a final hearing all on the terms and
                  conditions set forth in the Interim Order, this Final Order and that certain
                  Debtor-in-Possession Delayed Draw Term Loan Promissory Note (the “DIP

1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
HDR Holding, Inc. (2015) and Schramm, Inc. (0480). The Debtors’ mailing address is 800 E. Virginia Ave., West
Chester, PA 19380.
.



AmericasActive:13725773.5
AmericasActive:13725773.14
                Case 19-11396-MFW           Doc 164       Filed 08/07/19       Page 2 of 42



                 Note,” substantially in the form attached hereto as Exhibit A and together with
                 the Interim Order and this Final Order, and all appendices, exhibits or
                 schedules to the Interim Order and to the DIP Note, including, without
                 limitation, the DIP Budget (as defined below) as the same may be amended,
                 restated, or supplemented from time to time in accordance with the terms
                 hereof and thereof, collectively, the “DIP Loan Documents”),2 among the
                 Borrower, HDR Holding, Inc., a Delaware corporation (the “Guarantor”) and
                 Schramm II Inc., a Delaware corporation (with its successors and assigns,
                 collectively, the “DIP Lender”), and (b) the Guarantor to guaranty the
                 Borrower’s obligations in respect of the DIP Loans and all other obligations
                 and indebtedness of the Borrower under or arising in connection with the DIP
                 Loan Documents;

        (ii)     authorization for the Debtors to, subject to the Carve-Out (defined below) and
                 Permitted Prior Senior Liens, grant security interests, liens, and superpriority
                 claims (including a superpriority administrative claim pursuant to sections
                 364(c)(1), 503(b) and 507(b) of the Bankruptcy Code, liens pursuant to
                 sections 364(c)(2) and 364(c)(3) of the Bankruptcy Code and priming liens
                 pursuant to section 364(d) of the Bankruptcy Code) to the DIP Lender to
                 secure all obligations of the Debtors under and with respect to the DIP Facility
                 (collectively, the “DIP Obligations”);

        (iii)    authorization for the Debtors, pursuant to sections 105, 361, 362, 363, and 507
                 of the Bankruptcy Code to use cash collateral, as such term is defined in
                 section 363(a) of the Bankruptcy Code (“Cash Collateral”, which shall not
                 include loan proceeds of the DIP Facility), and all other Prepetition Collateral
                 (defined below), in accordance with the terms of the Interim Order, this Final
                 Order and the DIP Budget, as provided herein;

        (iv)     to, subject to the Carve-Out and any Permitted Prior Senior Liens, provide
                 Adequate Protection of the liens and security interests (such liens and security
                 interests, the “Prepetition Liens”) of the prepetition lenders (such financial
                 institutions, including Hark (as defined below) and GenNx360 Capital
                 Partners, L.P. (“GenNx360”), in such capacity, the “Prepetition Lenders”)
                 under that certain Amended and Restated Credit Agreement, dated as of
                 March 23, 2016 (as amended, restated, supplemented or otherwise modified
                 from time to time, the “Credit Agreement”, and together with any other
                 agreements, instruments, notes, guaranties, and other documents related
                 thereto, collectively, the “Prepetition Financing Documents”)), among the
                 Borrower, the Guarantor, the various institutions from time to time party
                 thereto as Prepetition Lenders, and Hark Capital I, LP (f/k/a Enhanced Credit
                 Supported Loan Fund, LP, “Hark”), as Agent (in such capacity, the “Agent”,
                 and together with the Prepetition Lenders, collectively, the “Prepetition
                 Secured Parties”), which Prepetition Liens are being consensually primed by

2
 Capitalized terms not otherwise defined herein shall have the meaning ascribed to those terms in the DIP Loan
Documents.


                                                      2
AmericasActive:13725773.14
                 Case 19-11396-MFW         Doc 164      Filed 08/07/19    Page 3 of 42



                  the DIP Facility, as more fully set forth in the Interim Order and this Final
                  Order;

        (v)       modification of the automatic stay imposed under section 362 of the
                  Bankruptcy Code to the extent necessary to implement and effectuate the
                  terms and provisions of the Interim Order and this Final Order;

        (vi)      that this Court hold an interim hearing (the “Interim Hearing”) to consider the
                  relief sought in the Motion and entry of the proposed Interim Order;

        (vii)     that this Court schedule a final hearing (the “Final Hearing”) to consider entry
                  of this Final Order granting the relief requested in the Motion on a final basis;
                  and

        (viii)    waiver of any applicable stay with respect to the effectiveness and
                  enforceability of this Final Order (including a waiver pursuant to Bankruptcy
                  Rule 6004(h));

and the Interim Hearing having been held by this Court on June 25, 2019 and the notice of the

Motion and the relief sought at the Interim Hearing complying with the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules and any other applicable law; this Court having considered

the Motion and all pleadings related thereto, including the record made by the Debtors at the

Interim Hearing, and having entered the Interim Order (i.e., that certain Interim Order Pursuant

to 11 U.S.C. 105, 361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and

Local Bankruptcy Rule 4001-2 (I) Authorizing the Debtors to Obtain Postpetition Financing, (II)

Authorizing the Use of Cash Collateral, (III) Granting Adequate Protection to Prepetition

Secured Parties and (IV) Granting Related Relief [Docket No. 38]) on June 25, 2019; and the

Final Hearing having been held by this Court on August 2, 2019; and pursuant to Bankruptcy

Rule 4001 and Local Rule 4001-2, due and sufficient notice of the Motion and the relief sought

at the Final Hearing having been given under the particular circumstances by the Debtors; this

Court having considered the Motion and all pleadings related thereto, including the record made

at the Interim Hearing and the Final Hearing, and the objections thereto raised by, among others,




                                                    3
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164      Filed 08/07/19   Page 4 of 42



the Committee (as defined below) and DNOW L.P. (“DNOW”) (including Docket Nos. 129 and

132); and after due deliberation and consideration, and good and sufficient cause appearing

therefor:

         THE COURT HEREBY FINDS AS FOLLOWS:

         A.      On June 24, 2019 (the “Petition Date”), each Debtor filed with this Court a

voluntary petition for relief under chapter 11 of the Bankruptcy Code.           The Debtors are

continuing to operate their respective businesses and manage their respective properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         B.      The Chapter 11 Cases are being jointly administered pursuant to Bankruptcy Rule

1015(b) and the Order Directing Joint Administration of the Debtors’ Chapter 11 Cases [Docket

No. 29] entered by this Court on June 25, 2019.

         C.      On July 9, 2019 an official committee of unsecured creditors (the “Committee”),

as provided for under section 1102 of the Bankruptcy Code, was appointed in the Chapter 11

Cases.

         D.      Subject to Paragraph 16 below, and without prejudice to the rights, if any, of any

other party, the Debtors admit, stipulate, and agree that:

         (a)     as of the Petition Date, the Debtors were indebted and liable, without defense,
         counterclaim, or offset of any kind to the Prepetition Secured Parties under the
         Prepetition Financing Documents including under (i) the Term Loan A (as defined in the
         Prepetition Financing Documents) in the amount not less than $5,347,722.47 plus any
         other accrued and accruing unpaid Obligations thereunder, including interest, fees and
         expenses (including legal fees and expenses), (ii) the Term Loan B (as defined in the
         Prepetition Financing Documents) in the amount not less than $6,500,000.00 plus any
         other accrued and accruing unpaid Obligations thereunder, including interest, fees and
         expenses (including legal fees and expenses), and (ii) the Term Loan C (as defined in the
         Prepetition Financing Documents) in the amount not less than $6,000,000.00 plus any
         other accrued and accruing unpaid Obligations thereunder, including interest, fees and
         expenses (including legal fees and expenses). All obligations of the Debtors arising
         under the Credit Agreement or any other Prepetition Financing Documents, including all
         loans, advances, debts, liabilities, principal, interest, fees, charges, expenses, and



                                                  4
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164     Filed 08/07/19     Page 5 of 42



        obligations for the performance of covenants, tasks, or duties or for the payment of
        monetary amounts owing to the Prepetition Secured Parties by the Debtors, of any kind
        or nature, whether or not evidenced by any note, agreement, or other instrument, shall be
        referred to herein collectively as the “Prepetition Secured Obligations”; and

        (b)      as of the Petition Date, the Prepetition Secured Obligations are secured by the
        security interests granted in those certain Security Documents (as defined in the Credit
        Agreement, as amended, restated, supplemented, or otherwise modified from time to
        time), pursuant to which each Debtor granted to the Agent, for the benefit of the
        Prepetition Secured Parties, to secure such Debtor’s Prepetition Secured Obligations, a
        first priority security interest in the Collateral (as defined in the Credit Agreement and
        referred to in this Final Order as the “Prepetition Collateral”), including (i) all Accounts;
        (ii) all cash and Cash Equivalents; (iii) all Chattel Paper (including Electronic Chattel
        Paper); (iv) all Commercial Tort Claims as set forth on Schedule 3.16(d) to the Credit
        Agreement (as updated from time to time in accordance with the Credit Agreement); (v)
        all Copyright Licenses; (vi) all Copyrights; (vii) all Deposit Accounts; (viii) all
        Documents; (ix) all Equipment; (x) all Fixtures; (xi) all General Intangibles; (xii) all
        Goods; (xiii) all Instruments; (xiv) all Inventory; (xv) all Investment Property; (xvi) all
        Letter-of-Credit Rights; (xvii) all Material Contracts and all such other agreements,
        contracts, leases, licenses, tax sharing agreements, or hedging arrangements now or
        hereafter entered into by an Obligor (as defined in the Credit Agreement), as such
        agreements may be amended or otherwise modified from time to time (collectively, the
        “Assigned Agreements”), including without limitation, (A) all rights of an Obligor to
        receive moneys due and to become due under or pursuant to the Assigned Agreements,
        (B) all rights of an Obligor to receive proceeds of any insurance, indemnity, warranty, or
        guaranty with respect to the Assigned Agreements, (C) claims of an Obligor for damages
        arising out of or for breach of or default under the Assigned Agreements, and (D) the
        right of an Obligor to terminate the Assigned Agreements, to perform thereunder, and to
        compel performance and otherwise exercise all remedies thereunder; (xviii) all Patent
        Licenses; (xix) all Patents; (xx) all Payment Intangibles; (xxi) all Securities Accounts;
        (xxii) all Software; (xxiii) all Supporting Obligations; (xxiv) all Trademark Licenses;
        (xxv) all Trademarks; (xxvi) all books, records, ledger cards, files, correspondence,
        computer programs, tapes, disks, and related data processing software (owned by such
        Obligor or in which it has an interest) that at any time evidence or contain information
        relating to any Collateral or are otherwise necessary or helpful in the collection thereof or
        realization thereupon; (xxvii) all other personal property of any kind or type whatsoever
        owned by such Obligor; and (xxviii) to the extent not otherwise included, all Accessions,
        Proceeds and products of any and all of the foregoing.

        E.       The Debtors have an immediate and critical need to obtain postpetition financing

under the DIP Facility and to use Cash Collateral, among other things, to fund working capital

requirements, costs, and expenses of administration of the Chapter 11 Cases and fees and

expenses relating to the DIP Facility during the pendency of the Chapter 11 Cases. Without



                                                 5
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164     Filed 08/07/19    Page 6 of 42



access to the DIP Facility and the continued use of Cash Collateral to the extent authorized

pursuant to the Interim Order and this Final Order, the Debtors and their estates would suffer

immediate and irreparable harm.      The Debtors do not have sufficient available sources of

working capital and financing to operate their businesses or maintain their properties in the

ordinary course of business without access to the DIP Facility and the authorized use of Cash

Collateral.

        F.       In light of the Debtors’ circumstances, the Debtors are unable to obtain

(i) adequate unsecured credit allowable either (a) under sections 364(b) and 503(b)(1) of the

Bankruptcy Code, or (b) under section 364(c)(1) of the Bankruptcy Code, (ii) adequate credit

secured by (x) a senior lien on unencumbered assets of their estates under section 364(c)(2) of

the Bankruptcy Code, and (y) a junior lien on encumbered assets under section 364(c)(3) of the

Bankruptcy Code, or (iii) secured credit under section 364(d)(1) of the Bankruptcy Code from

sources other than the DIP Lender on terms more favorable than the terms of the DIP Facility.

The only source of secured credit available to the Debtors, other than the use of Cash Collateral,

is the DIP Facility. The Debtors require both additional financing under the DIP Facility and the

continued use of Cash Collateral under the terms of this Final Order to satisfy their postpetition

liquidity needs.

        G.       The DIP Lender has indicated a willingness to provide the Debtors with certain

financing commitments, but solely on the terms and conditions set forth in the Interim Order, this

Final Order and in the DIP Loan Documents. Accordingly, after considering all of their practical

alternatives, the Debtors have concluded, in an exercise of their sound business judgment, that

the financing to be provided by the DIP Lender pursuant to the terms of the Interim Order, this




                                                6
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164      Filed 08/07/19    Page 7 of 42



Final Order and the DIP Loan Documents represents the best financing currently available to the

Debtors.

        H.       The consent of the Prepetition Secured Parties to the priming of their liens by the

DIP Liens, the Carve-Out, and use of the Prepetition Collateral, including Cash Collateral, by the

Debtors, is limited to the Interim Order, this Final Order and the DIP Facility presently before

this Court and shall not extend to any other postpetition financing or to any modified version of

this DIP Facility with any party other than the DIP Lender. Furthermore, the consent of the

Prepetition Secured Parties to the priming of their liens by the DIP Liens, the Carve-Out, and use

of the Prepetition Collateral, including Cash Collateral, by the Debtors does not constitute, and

shall not be construed as constituting, an acknowledgment or stipulation by the Prepetition

Secured Parties that their interests in the Prepetition Collateral are adequately protected pursuant

to this Final Order or otherwise, provided, however, the Prepetition Secured Parties agree that

the Adequate Protection granted to the Prepetition Secured Parties in the Interim Order and this

Final Order is reasonable and calculated to protect the interests of the Prepetition Secured

Parties, subject to the rights of the Prepetition Secured Parties to seek a modification of such

Adequate Protection, as set forth below.

        I.       In light of the Debtors’ circumstances, the security interests and liens granted

pursuant to the Interim Order and this Final Order to the DIP Lender are appropriate under

section 364(d) of the Bankruptcy Code because, among other things, (i) such security interests

and liens do not impair the interests of any holder of a valid, perfected, prepetition security

interest or lien in the property of the Debtors’ estates, (ii) the holders of such valid, perfected,

prepetition security interests and liens have consented to the security interests and priming liens

granted pursuant to the Interim Order and this Final Order to the DIP Lender or (iii) the interests




                                                  7
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164      Filed 08/07/19      Page 8 of 42



of any holder of a valid, perfected, prepetition security interest or lien are otherwise adequately

protected.

        J.       In light of the Debtors’ circumstances, good cause has been shown for entry of

this Final Order pursuant to Bankruptcy Rules 4001(b)(2) and (c)(2) and Local Rule 4001-2(c).

In particular, the authorization granted in the Interim Order and this Final Order (to the extent

not previously executed) for the Debtors to execute the DIP Loan Documents, to continue using

the Prepetition Collateral, including Cash Collateral, and to obtain financing, including on a

priming lien basis, is necessary to avoid immediate and irreparable harm to the Debtors and their

estates. Entry of this Final Order is in the best interest of the Debtors, their estates and creditors.

The terms of the DIP Loan Documents (including the Debtors’ continued use of the Prepetition

Collateral, including Cash Collateral) are fair and reasonable under the circumstances, reflect the

Debtors’ exercise of prudent business judgment consistent with their fiduciary duties, and are

supported by reasonably equivalent value and fair consideration for the Prepetition Secured

Parties’ consent thereto.

        K.       The Debtors, the DIP Lender, and the Agent have negotiated the terms and

conditions of the DIP Loan Documents (including the Debtors’ continued use of the Prepetition

Collateral, including Cash Collateral) the Interim Order and this Final Order in good faith and at

arm’s length. Any credit extended and loans made to the Debtors pursuant to the Interim Order

and this Final Order shall be, and hereby are, deemed to have been extended, issued, or made, as

the case may be, in “good faith” within the meaning of section 364(e) of the Bankruptcy Code.

The Prepetition Secured Parties are entitled to receive Adequate Protection as set forth herein

pursuant to sections 361, 362, 363, and 364 of the Bankruptcy Code for any diminution in the

value of their respective interests in the Prepetition Collateral, including Cash Collateral,




                                                  8
AmericasActive:13725773.14
               Case 19-11396-MFW              Doc 164        Filed 08/07/19        Page 9 of 42



resulting from the automatic stay or the Debtors’ use, sale, or lease of the Prepetition Collateral,

including Cash Collateral, during the Chapter 11 Cases.

        L.       The Debtors acknowledge, represent, stipulate, and agree, that, (i) subject to the

entry of this Final Order, the Debtors have obtained all known authorizations, consents, and

approvals necessary from, and have made all known filings with and given all known notices to,

all federal, state, and local governmental agencies, authorities, and instrumentalities required to

be obtained, made, or given by the Debtors in connection with the execution, delivery,

performance, validity, and enforceability of the DIP Loan Documents; and (ii) due to the

commencement of these Chapter 11 Cases, the Debtors are in default with respect to their

Prepetition Secured Obligations and an Event of Default has occurred under the Prepetition

Financing Documents.

        M.       Based on the foregoing, and upon the record made before this Court at the Interim

Hearing and the Final Hearing, and good and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:3

        1.       Jurisdiction and Venue.           Consideration of the Motion constitutes a “core-

proceeding” as defined in 28 U.S.C. § 157(b)(2).                   This Court has jurisdiction over this

proceeding and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.

Venue for the Chapter 11 Cases and the proceedings on the Motion is proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.       Notice. On the Petition Date, the Debtors filed the Motion with this Court and

pursuant to Bankruptcy Rules 2002, 4001, and 9014, and the Local Bankruptcy Rules of this


3
 Pursuant to Bankruptcy Rule 7052, findings of fact shall be construed as conclusions of law and conclusions of law
shall be construed as findings of fact.




                                                        9
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164      Filed 08/07/19    Page 10 of 42



Court, the Debtors provided notice of the Motion, the Interim Hearing and the Final Hearing by

electronic mail, facsimile, hand delivery, or overnight delivery to the following parties or to their

counsel as indicated below: (i) the Office of the United States Trustee for this District (the “U.S.

Trustee”); (ii) the Debtors’ thirty (30) largest unsecured creditors on a consolidated basis and,

once appointed, counsel for the Committee; (iii) counsel to the DIP Lender and the Agent;

(iv) all other known parties with liens of record on assets of the Debtors as of the Petition Date;

(v) the local office for the Internal Revenue Service; and (vi) any party having filed requests for

notice in the Chapter 11 Cases (collectively, (i)-(vi), the “Notice Parties”). Given the nature of

the relief sought in the Motion, this Court concludes that the form, scope, and timing of the

foregoing notice complies with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules,

and any other applicable law.

        3.       The DIP Budget.

                 (a)     Subject to and in accordance with the terms of the DIP Note, the Borrower

shall from time to time as set forth below prepare and provide to the DIP Lender and counsel to

the Committee a rolling 13-week cash flow forecast setting forth on a line item basis the

Debtors’ projected cash receipts and cash disbursements on a weekly basis, substantially in the

form of the initial budget annexed hereto as Exhibit B (the initial budget and each subsequent

budget, a “DIP Budget”). The Borrower may use the proceeds of the DIP Facility and Cash

Collateral, for the purposes and up to the amounts set forth in the DIP Budget, together with

Permitted Variances (defined in the DIP Note) subject to the terms and conditions set forth in the

DIP Note and this Final Order. No later than 5:00 p.m. (New York time) on Tuesday of each

calendar week, commencing on July 2, 2019, the Debtors shall provide the DIP Lender and the

Agent, with a copy to counsel to the Committee, with a report (the “DIP Budget Variance




                                                 10
AmericasActive:13725773.14
               Case 19-11396-MFW        Doc 164      Filed 08/07/19    Page 11 of 42



Report”) of the aggregate variance between actual disbursements and projected disbursements as

set forth in the DIP Budget for the most recently ended Applicable Period. Subject to a

Permitted Variance, the Debtors’ actual disbursements during an Applicable Period shall not

exceed those projected in the DIP Budget for such Applicable Period. Except with respect to

fees and expenses of Retained Professionals (as hereinafter defined), subject to Paragraph 30

below, the amount of the DIP Facility and Cash Collateral authorized to be used hereby shall not

exceed the amounts reflected in the DIP Budget (together with Permitted Variances), which shall

be in form and substance satisfactory to the DIP Lender for the time period set forth therein, but

in no event beyond the Maturity Date. Except as expressly provided for herein, this Order does

not create any rights for the benefit of any third party, whether as direct, indirect, or incidental

beneficiary.

                 (b)     The DIP Budget may be amended, supplemented, extended, or otherwise

modified from time to time in any manner as to which Debtors and the DIP Lender mutually

agree in writing without further order of this Court; provided that notice of any amendments

shall be given to the U.S. Trustee and counsel to the Committee.

        4. Reports. The Debtors shall promptly provide to the U.S. Trustee and counsel to the

Committee any DIP Budget Variance Report, any modified DIP Budget, and any other reports

required under the DIP Loan Documents; provided, however, the Debtors may take appropriate

actions with respect to confidentiality of any portion of the DIP Budget and DIP Budget

Variance Report.

        5.       Use of Prepetition Collateral (including Cash Collateral). Immediately upon entry

of this Final Order, the Debtors are authorized to use Cash Collateral, subject to and as set forth

in the DIP Budget, this Final Order and the DIP Loan Documents. The Debtors are further




                                                11
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164      Filed 08/07/19   Page 12 of 42



authorized to use the Prepetition Collateral (including Cash Collateral) during the period from

the Petition Date through and including the Maturity Date in accordance with the terms and

conditions of this Final Order; provided, that the Prepetition Secured Parties are granted

Adequate Protection as set forth in this Final Order.

        6.       Borrowing Authorization.

                 (a)     The DIP Facility. The Debtors are authorized to enter into and perform

the transactions contemplated in this Final Order, and the DIP Loan Documents and such

additional documents, instruments, and agreements as may be reasonably required by the DIP

Lender to implement the terms or effectuate the purposes of this Final Order, and to receive

financial accommodations and borrow under the DIP Facility up to $6,000,000.00 subject to the

terms set forth in the DIP Note. The DIP Note and the other DIP Loan Documents shall

constitute and are hereby deemed to be the legal, valid, and binding obligations of the Debtors

and each of their respective estates, enforceable in accordance with the terms hereof and the DIP

Loan Documents against each such Debtor, its respective estate, and any successor of each such

Debtor or any representative of the estates (including a trustee, responsible person, or examiner

with expanded powers).        The Debtors are authorized to obtain financial accommodations

pursuant to the terms of the DIP Budget, this Final Order, the DIP Note, and the other DIP Loan

Documents and the Guarantor is hereby authorized to guaranty such financial accommodations

and borrowings in accordance with the terms of this Final Order, the DIP Note, and the other

DIP Loan Documents.

                 (b)     Use of Proceeds. The Debtors are authorized to utilize the proceeds of

Loans to fund working capital requirements, costs and expenses of administration of the Chapter

11 Cases, and fees and expenses relating to the DIP Facility during the pendency of the Chapter




                                                12
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164      Filed 08/07/19   Page 13 of 42



11 Cases.

        7.       Due Authorization. The Debtors acknowledge, represent, stipulate, and agree,

and this Court hereby finds and orders, that:

                 (a)     in entering into the DIP Loan Documents and obtaining the use of Cash

Collateral, and as consideration therefor and for the other accommodations and agreements of the

DIP Lender reflected herein and in the DIP Loan Documents, the Debtors hereby agree that until

such time as all of the DIP Obligations are indefeasibly paid in full in cash and the DIP Note and

DIP Loan Documents are terminated in accordance with the terms thereof, the DIP Obligations,

the DIP Liens, or the DIP Superpriority Claims provided to the DIP Lender under this Final

Order shall not be primed by a subsequent lender or a party in interest through the granting of a

superior or pari passu lien or administrative expense pursuant to sections 105(a), 326, 328, 330,

331, 364(c), 364(d), 503, 506, 507, 546(c), 552(b), 726 (other than expenses of a trustee under

section 726(b)) or 1114 of the Bankruptcy Code) or otherwise, except as expressly authorized in

the DIP Note (provided, that the DIP Liens, the DIP Superpriority Claims, the liens of the

Prepetition Secured Parties, the Adequate Protection Liens (defined below), and the Section

507(b) Claims (defined below) of the Prepetition Secured Parties, shall be subordinate and

subject to the Carve-Out (defined below));

                 (b)     the Guarantor is liable for, and hereby absolutely and unconditionally

guarantees to the DIP Lender and its successors and assigns, the full and prompt payment when

due (whether at maturity or earlier, by reason of acceleration or otherwise, and at all times

thereafter) and performance of, all DIP Obligations owed or hereafter owing to the DIP Lender

by the Borrower. The Guarantor agrees that (i) its guarantee obligation hereunder shall be, and

is, absolute and unconditional for all purposes in these Chapter 11 Cases and is a present and




                                                13
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164      Filed 08/07/19   Page 14 of 42



continuing guaranty of payment and performance and not of collection, and (ii) its obligations

under this Final Order and any DIP Loan Document shall not be discharged until the indefeasible

payment and performance, in full in cash of the DIP Obligations, and the termination of the

lending commitments under the DIP Loan Documents; and

                 (c)     in no event shall the DIP Lender by entering into the DIP Loan

Documents be deemed to be in control of the operations of the Debtors or to be acting as a

“responsible person” or “owner or operator” with respect to the operation or management of the

Debtors, so long as the actions of the DIP Lender do not constitute, within the meaning of 42

U.S.C. § 9601(20)(F), actual participation in the management or operational affairs by the lender

of a vessel or facility owned or operated by a debtor, or otherwise cause liability to arise to the

federal or state government, or the status of responsible person or managing agent to exist under

applicable law (as such terms, or any similar terms, are used in the Comprehensive

Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., as

amended, or any similar federal or state statute).

        8.       DIP Interest and Payment of Expenses.

                 (a)     The DIP Obligations shall bear interest at the applicable rate (including

any applicable default rate after the occurrence of an Event of Default) set forth in the DIP Loan

Documents, and be due and payable in accordance with this Final Order and the DIP Loan

Documents, in each case without further notice, motion or application to, order of, or hearing

before this Court.

                 (b)     The Debtors shall pay the reasonable and documented prepetition and

postpetition fees and expenses of the attorneys and advisors (each, a “DIP Lender Advisor”) for

the DIP Lender as provided under the DIP Loan Documents. No DIP Lender Advisor shall be




                                                 14
AmericasActive:13725773.14
               Case 19-11396-MFW               Doc 164         Filed 08/07/19        Page 15 of 42



required to file an application seeking compensation for services or reimbursement of expenses

with this Court. Each DIP Lender Advisor seeking compensation for services or reimbursement

of expenses under the DIP Loan Documents, the Interim Order, or this Final Order shall transmit

a reasonably detailed invoice to counsel to the Debtors, the U.S. Trustee, and the Committee,

provided that any such invoice may be reasonably redacted by each DIP Lender Advisor to

protect from disclosure any confidential information or information otherwise subject to a

protective privilege such as attorney-client privilege or attorney work-product privilege. The

Debtors, the U.S. Trustee, and the Committee, shall have ten (10) Business Days in which to

raise an objection to the payment of any fees and expenses of such DIP Lender Advisor. Upon

the expiration of such ten (10) Business Day period, the Debtors shall promptly pay any portion

of such fees and expenses to which no objection has been interposed. To the extent any

objection has been interposed and cannot be consensually resolved, the dispute will be scheduled

for adjudication at the next regularly-scheduled omnibus hearing in the Chapter 11 Cases.4

         9.       Amendments. Each of the Debtors, after consultation with the Committee, is

expressly authorized and empowered to enter into amendments, supplements, extensions, or

other modifications from time to time in any manner as to which Debtors and the DIP Lender

mutually agree in writing without further order of this Court; provided, that any material

modification or amendment shall be subject to Court approval following notice of any such

material modification or amendment by the Debtors to the Agent, the U.S. Trustee, counsel to

the Committee and the Rule 2002 service list, which parties may object to such modification or

amendment, in writing, within five (5) Business Days from the date of the transmittal of such

notice (which, to the extent such contact information for such parties is known to the Debtors,

4
 Subject to the priorities set forth herein, nothing in the Interim Order or this Final Order affects the Agent’s or the
Prepetition Secured Parties’ rights to seek prepetition and postpetition professional fees and other expenses arising
under the Prepetition Financing Document as part of any allowed claim in the Chapter 11 Cases.


                                                          15
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164       Filed 08/07/19   Page 16 of 42



shall be transmitted by fax or e-mail, and, if not known, by overnight mail); provided, further,

that if such objection is timely provided, then such modification or amendment shall be

permitted only pursuant to an order of this Court, the entry of which may be sought on an

expedited basis.

        10.      Superpriority Claims and DIP Liens. In respect of the DIP Obligations under the

DIP Note, the other DIP Loan Documents and this Final Order the DIP Lender is granted the

following with respect to the Debtors, their estates and all DIP Collateral:

                 (a)     a superpriority administrative expense claim pursuant to section 364(c)(1)

of the Bankruptcy Code with priority over all other administrative expenses pursuant to the

Bankruptcy Code (including the kinds specified in or arising or ordered pursuant to sections

105(a), 326, 328, 330, 331, 503(b), 506(c), 507, 546(c), 552(b), 726 (other than expenses of a

trustee under section 726(b)), and 1114 of the Bankruptcy Code or otherwise), which

superpriority expenses of the DIP Lender shall be subordinate to the DIP Liens (defined below)

and the Carve-Out (the “DIP Superpriority Claims”); provided that pursuant to applicable

bankruptcy law, the granting of such DIP Superpriority Claims does not affect the status and

superior priority of any liens, including the liens of the DIP Lender, the Prepetition Secured

Parties and the holder of any Permitted Prior Senior Lien (defined below).

                 (b)     a first priority, priming security interest in and lien pursuant to section

364(d)(1) of the Bankruptcy Code on all encumbered property of the Debtors and their estates

(the “Section 364(d)(1) Liens”), which Section 364(d)(1) Liens shall be senior to any existing

liens or claims, including the Prepetition Liens of the Prepetition Secured Parties, subject only to

(i) the Carve-Out and (ii) liens on property of the Debtors (including the proceeds of such

property) that are in existence on the Petition Date other than the Prepetition Liens of the




                                                  16
AmericasActive:13725773.14
              Case 19-11396-MFW           Doc 164       Filed 08/07/19     Page 17 of 42



Prepetition Secured Parties, but only, if applicable, (A) to the extent such lien on any property is

valid, perfected, and not avoidable, (B) such lien on such property (or the proceeds of such

property, as applicable) on the Petition Date is a valid, perfected, and non-avoidable Permitted

Lien (as defined in the Credit Agreement) senior in priority to the prepetition liens on such

property, or (C) to the extent such lien could be on unencumbered property under (A) above or,

other than not being perfected as of the Petition Date, would otherwise qualify as a senior

permitted lien under (B) above, a valid, non-avoidable lien that is perfected subsequent to the

Petition Date as permitted by section 546(b) of the Bankruptcy Code (the foregoing clause (ii)

being referred to collectively as the “Permitted Prior Senior Liens”);

                 (c)     a first priority security interest and lien pursuant to section 364(c)(2) of the

Bankruptcy Code on all unencumbered property of the Debtors, and any and all products, rents,

offspring, profits, and proceeds of any of the foregoing (the “Section 364(c)(2) Liens”). The

Section 364(c)(2) Liens shall not include, extend to, or apply to, any claims and causes of action

relating to or arising under Chapter 5 of the Bankruptcy Code, including sections 544, 545, 547,

548 and 550 or any other similar state or federal law and any and all products, rents, offspring,

profits, and proceeds of same (the “Avoidance Actions”). The Section 364(c)(2) Liens shall be

subject to the Carve-Out; and

                 (d)     a junior security interest and lien pursuant to section 364(c)(3) of the

Bankruptcy Code on all property of the Debtors and their estates that is subject to a Permitted

Prior Senior Lien (collectively, the “Section 364(c)(3) Liens”), which Section 364(c)(3) Liens

are also subject to the Carve-Out. The Section 364(d)(1) Liens, Section 364(c)(2) Liens, and

Section 364(c)(3) Liens shall be collectively referred to as the “DIP Liens.”




                                                   17
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164       Filed 08/07/19    Page 18 of 42



        11.      DIP Collateral. The DIP Liens of the DIP Lender under the DIP Loan Documents

and as approved and perfected by this Final Order include, inter alia, liens upon and security

interests in (i) all of those items and types of collateral in which security interests may be created

under Article 9 of the Uniform Commercial Code, (ii) to the extent not expressly prohibited by

law or contract, all of those items and types of collateral not governed by Article 9 of the

Uniform Commercial Code, including, without limitation, licenses issued by any federal or state

regulatory authority, any leasehold or other real property interests, and commercial tort claims of

the Debtors, (iii) any and all other collateral of any nature or form, and (iv) the products, rents,

offspring, profits, and proceeds of any of the foregoing (collectively, (i)-(iv), the “DIP

Collateral”). None of the DIP Obligations, DIP Liens, or DIP Superpriority Claims shall (a) be

subject to or pari passu with any lien or security interest that is avoided and preserved for the

benefit of the Debtors’ estates under section 551 of the Bankruptcy Code, (b) be subject to or

pari passu with any inter-company claim, whether secured or unsecured, of any Debtor or any

domestic or foreign subsidiary or affiliate of any Debtor, (c) be subject to sections 510, 549, or

550 of the Bankruptcy Code, or (d) hereafter be subordinated to or made pari passu with any

other lien or security interest under sections 361, 363, or 364 of the Bankruptcy Code or

otherwise, except as expressly provided in this Final Order.

        12.      Carve-Out.

                 (a)     Generally. The DIP Liens, the DIP Superpriority Claims, the liens of the

Prepetition Secured Parties, the Adequate Protection Liens, and the Section 507(b) Claims

(defined below) of the Prepetition Secured Parties, shall be subject to the payment, without

duplication, of the following fees and expenses (the amounts set forth below, together with the

limitations set forth therein, collectively, the “Carve-Out”) from, at the Debtors’ discretion, any




                                                 18
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164      Filed 08/07/19    Page 19 of 42



loan proceeds of the DIP Facility, Cash Collateral, or proceeds resulting from liquidation of DIP

Collateral or Prepetition Collateral (and not from either cash collateral or proceeds resulting from

the liquidation of any collateral of any holder of a Permitted Prior Senior Lien):

                         (i)   Subject to the allocations under the Budget, the reasonable fee and

expense claims of the respective retained professionals of the Debtors and the Committee, that

have been approved by this Court at any time during the Chapter 11 Cases pursuant to sections

330 and 331 of the Bankruptcy Code including any interim approval as set forth in any

procedures approved by the Court relating to the interim approval of fees and expenses of the

Retained Professionals (the Court approved professionals of the Debtors and the Committee are

collectively referred to as the “Retained Professionals”), the reasonable expenses of members of

the Committee (“Committee Member Expenses”, which shall not include legal fees and expenses

of Committee members) which were incurred (A) on and after the Petition Date and before the

Carve-Out Trigger Date (defined below), and (B) on and after the Carve-Out Trigger Date in an

aggregate amount not exceeding $50,000 for all Retained Professionals and Committee Member

Expenses; provided that, in each case, such fees and expenses of the Retained Professionals and

Committee Member Expenses are ultimately allowed on a final basis by this Court pursuant to

sections 330 and 331 of the Bankruptcy Code or otherwise and are not excluded from the Carve-

Out under Paragraph 17 of this Final Order (nothing herein shall waive the right of any party to

object to the allowance of any such fees and expenses); provided further that any Court-approved

bonus, transaction, success fees, completion fees, substantial contribution fees, or any other fees

of similar import of any person or entity referenced in this paragraph shall be paid solely from

the net proceeds of the Court approved transaction giving rise to such award;




                                                19
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164      Filed 08/07/19   Page 20 of 42



                         (ii)    Subject to the “Health Insurance Claims/Premiums” line item in

the Budget, up to $70,000 for self-insured administrative expense claims; and

                         (iii)   the unpaid fees payable to the U.S. Trustee and Clerk of the

Bankruptcy Court pursuant to section 1930 of Title 28 of the United States Code plus statutory

interest, if any, imposed under 31 U.S.C. § 3717. There is no limitation on the obligations of the

Debtors and their estates with respect to unpaid fees payable to the U.S. Trustee and Clerk of the

Bankruptcy Court pursuant to section 1930 of Title 28 of the United States Code.

                 (b)     Carve-Out Trigger Date. As used herein, the term “Carve-Out Trigger

Date” means the date on which the DIP Lender provides written notice to the Debtors, the U.S.

Trustee, and counsel to the Committee that the Carve-Out is invoked, which notice may be

delivered only on or after the occurrence of an Event of Default under the DIP Loan Documents

or upon the Maturity Date.

                 (c)     Reduction of Amounts. The fixed dollar amount available to be paid

under the Carve-Out following the Carve-Out Trigger Date on account of allowed fees and

expenses incurred on and after the Carve-Out Trigger Date shall be reduced, dollar-for-dollar, by

the aggregate amount of payments made on and after the Carve-Out Trigger Date on account of

fees and expenses incurred on and after the Carve-Out Trigger Date to Retained Professionals

and with respect to Committee Member Expenses (whether from Cash Collateral, any proceeds

of the DIP Financing, or otherwise).

                 (d)     Reservation of Rights. The DIP Lender reserves its rights to object to the

allowance of any fees and expenses, including any fees and expenses sought that are not

provided for in the DIP Budget.         The payment of any fees or expenses of the Retained

Professionals and Committee Member Expenses pursuant to the Carve-Out shall not, and shall




                                                 20
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164       Filed 08/07/19   Page 21 of 42



not be deemed to (i) reduce any Debtor’s obligations owed to any of the DIP Lender, Prepetition

Secured Parties, or to any holder of a Permitted Prior Senior Lien, or (ii) modify, alter, or

otherwise affect any of the liens and security interests of such parties in the DIP Collateral or

Prepetition Collateral (or their respective claims against the Debtors). The DIP Lender and

Prepetition Secured Parties shall not be responsible for the direct payment or reimbursement of

any fees or disbursements of any Retained Professionals, Committee Member Expenses, the U.S.

Trustee or Clerk of the Bankruptcy Court (or of any other entity) incurred in connection with the

Chapter 11 Cases or any successor case, and nothing in the Interim Order, this Final Order or

otherwise shall be construed to obligate such parties in any way to pay such compensation to or

to reimburse such expenses.

        13.      Waiver of Right to Surcharge. In light of (i) the consent of the DIP Lender to the

current payment of administrative expenses of the Debtors’ estates in accordance with the DIP

Budget, (ii) the agreement of the DIP Lender to subordinate its Superpriority Claims to the

Carve-Out, and (iii) the agreement of the DIP Lender to subordinate its DIP Liens to the Carve-

Out and Permitted Prior Senior Liens, the DIP Lender and Prepetition Secured Parties (other than

GenNx360 and Hark in their capacities as Prepetition Lenders) are each entitled to a waiver of

(a) the provisions of section 506(c) of the Bankruptcy Code and (b) any “equities of the case”

claims or other claims under sections 105(a) or 552(b) of the Bankruptcy Code. No costs or

expenses of administration or other charge, lien, assessment, or claim incurred at any time

(including, without limitation, any expenses set forth in the DIP Budget) by any Debtor or any

other person or entity shall be imposed or charged against any or all of the DIP Collateral, the

DIP Lender, the Prepetition Collateral (other than the Prepetition Collateral of GenNx360 and

Hark in their capacities as Prepetition Lenders), and the Prepetition Secured Parties (other than




                                                 21
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164      Filed 08/07/19   Page 22 of 42



GenNx360 and Hark in their capacities as Prepetition Lenders), or their respective claims or

recoveries under the Bankruptcy Code, including sections 105(a), 506(c), 552(b) thereof, or

otherwise, and the Debtors, on behalf of their estates, waive any such rights. It is expressly

understood by all parties that in making all such undertakings and proceeding in compliance with

the DIP Budget, the Interim Order, this Final Order and the DIP Loan Documents, the DIP

Lender and Prepetition Secured Parties (other than GenNx360 and Hark in their capacities as

Prepetition Lenders ) have each relied on the foregoing provisions of this Paragraph.

Notwithstanding any approval of or consent to the DIP Budget, nothing in the Interim Order or

this Final Order shall constitute or be deemed to constitute the consent by any of the DIP Lender

and the Prepetition Secured Parties to the imposition of any costs or expense of administration or

other charge, lien, assessment, or claim (including, without limitation, any amounts set forth in

the DIP Budget) against such party, its claims, or its collateral under sections 105(a), 506(c), or

552(b) of the Bankruptcy Code or otherwise and no such consent shall be implied from any other

action or inaction by such parties.

        14.      Automatic Perfection.

                 (a)     The (i) DIP Liens granted to the DIP Lender pursuant to the Interim Order

and this Final Order and the DIP Loan Documents and (ii) Adequate Protection Liens granted to

the Prepetition Secured Parties pursuant to the Interim Order and this Final Order shall be valid,

enforceable, and perfected by operation of law upon entry of this Final Order by this Court

without any further action by any party. Neither the DIP Lender in respect of the DIP Liens, nor

the Prepetition Secured Parties in respect of the Adequate Protection Liens, shall be required to

enter into or to obtain any control agreements, landlord waivers (unless required by law or

contract), mortgagee waivers, bailee waivers, or warehouseman waivers or to give, file, or record




                                                 22
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164      Filed 08/07/19    Page 23 of 42



any UCC-1 financing statements, mortgages, deeds of trust, leasehold mortgages, notices to

account debtors or other third parties, notices of lien, or similar instruments in any jurisdiction

(including filings with the United States Patent and Trademark Office, the United States

Copyright Office, or any similar agency in respect of trademarks, copyrights, trade names, or

patents with respect to intellectual property) (collectively, the “Perfection Documents”), or

obtain consents from any licensor or similarly situated party in interest, or take any other action

to validate, record, or perfect the DIP Liens granted under the DIP Loan Documents, the Interim

Order, and this Final Order and the Adequate Protection Liens granted under the Interim Order

and this Final Order and approved hereby, all of which are automatically and immediately

perfected by the entry of this Final Order. If the DIP Lender or Prepetition Secured Parties,

independently or collectively, in each of their respective sole discretion, choose to obtain, enter

into, give, record, or file any Perfection Documents, (x) all such Perfection Documents shall be

deemed to have been obtained, entered into, given, recorded, or filed, as the case may be, as of

the Petition Date, (y) no defect in any such act shall affect or impair the validity, perfection,

priority, or enforceability of the DIP Liens and Adequate Protection Liens, and (z) such liens

shall have the relative priority set forth herein notwithstanding the timing of filing of any such

Perfection Documents. In lieu of optional recording or filing any Perfection Documents, the DIP

Lender and the Agent may, in each of their sole discretion, choose to record or file a true and

complete copy of this Final Order in any place that any Perfection Document would or could be

recorded or filed (which may include a description of the collateral appropriate to be indicated in

a recording or filing at such place of recording or filing), and such recording or filing by the DIP

Lender and the Agent shall have the same effect as if such Perfection Document had been filed

or recorded as of the Petition Date. In addition, the DIP Lender may, in its reasonable discretion,




                                                23
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164      Filed 08/07/19    Page 24 of 42



require the Debtors to file or record any Perfection Document. The Debtors are authorized to

execute and deliver promptly upon demand to the DIP Lender all Perfection Documents as the

DIP Lender may reasonably request.

                 (b)     Until the indefeasible payment in full in cash of the DIP Obligations, DIP

Collateral and Perfection Documents evidencing liens subordinate to the DIP Liens in the

possession, custody, or control of the Agent (or in the possession, custody, or control of agents or

bailees of the Agent) shall be deemed to be sufficient for the purposes of perfecting the security

interests granted in such DIP Collateral and Agent (or their agents or bailees, as applicable) shall,

to the extent applicable, be an agent or bailee, as the case may be, on behalf of and for the benefit

of the DIP Lender for the purposes of perfecting the security interests granted in such DIP

Collateral. Upon an Event of Default and the request of the DIP Lender or the Agent (or their

agents or bailees, as applicable) shall transfer, assign, and otherwise convey, as applicable, any

DIP Collateral and Perfection Documents in its possession, custody, or control to the DIP Lender

for the enforcement of rights and remedies under the DIP Loan Documents, and, upon the

indefeasible payment in full in cash of all DIP Obligations, the DIP Lender (or its agents or

bailees, as applicable) shall transfer, assign, and otherwise convey any Prepetition Collateral and

Perfection Documents to the Agent. The authorization, grant, perfection, scope, and vesting

of the DIP Liens, the DIP Superpriority Claims, and the DIP Obligations are fully effectuated by

this Final Order and any security agreements, collateral agreements, or other Perfection

Documents executed as part of the DIP Loan Documents shall supplement the authorization,

grant, perfection, scope, and vesting set forth herein as well as the powers and protections

accorded to the DIP Lender, but in no event shall any such security agreement, collateral




                                                 24
AmericasActive:13725773.14
               Case 19-11396-MFW        Doc 164       Filed 08/07/19    Page 25 of 42



agreement, or other Perfection Document be interpreted as a limitation of such provisions of this

Final Order.

        15.      Stipulations and Waivers: Subject to and without prejudice to the rights of the

Committee and any other party with standing as set forth in Paragraph 16 below, the Debtors

admit, stipulate, and agree to the following, and make the releases and waivers set forth below,

on and as of the Petition Date:

                 (a)     All Prepetition Financing Documents are valid and enforceable by the

Prepetition Secured Parties against each of the Debtors in accordance with their respective

priorities. With respect to the Prepetition Collateral, the Prepetition Secured Parties have valid,

duly-authorized, perfected, enforceable, non-voidable, and binding security interests in, and liens

on, substantially all of the Prepetition Collateral as of the Petition Date (with the Prepetition

Secured Parties holding junior liens on all Collateral), including the Cash Collateral.          The

Debtors further admit, acknowledge, and agree that (i) the Prepetition Secured Obligations

constitute legal, valid, and binding obligations of each of the Debtors, (ii) no offsets, defenses, or

counterclaims to the Prepetition Secured Obligations exist, and (iii) no portion of the Prepetition

Secured Obligations is subject to avoidance, disallowance, reduction, or subordination pursuant

to the Bankruptcy Code or applicable non-bankruptcy law.

                 (b)     The Debtors have no valid claims (as such term is defined in section

101(5) of the Bankruptcy Code) or causes of action against the Prepetition Secured Parties with

respect to the Prepetition Financing Documents, whether arising at law, in contract, or at equity,

including any recharacterization, subordination, avoidance, or other claims arising under or

pursuant to sections 105, 510, or 542 through 553, inclusive, of the Bankruptcy Code or

applicable non-bankruptcy law.




                                                 25
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164       Filed 08/07/19   Page 26 of 42



                 (c)     As of the Petition Date, the Prepetition Secured Obligations for which the

Debtors, without defense, counterclaim, or offset of any kind, were truly and justly indebted to

the Prepetition Secured Parties, not less than the amount set forth in Paragraph D of this Final

Order plus, in each case, all accrued or hereafter accruing and unpaid interest thereon and any

additional amounts, charges, fees, and expenses (including any attorneys’, accountants’,

appraisers’, and financial advisors’ fees and expenses that are chargeable or reimbursable under

the Prepetition Financing Documents) now or hereafter due under the Prepetition Financing

Documents.

                 (d)     The Debtors do not have, and hereby forever release and waive, any

claims, objections, challenges, counterclaims, causes of action, defenses, setoff rights,

obligations, rights to subordination, or any other liabilities, whether arising under the Bankruptcy

Code or applicable non-bankruptcy law, against the Prepetition Secured Parties, or any of their

respective affiliates, agents, attorneys, advisors, professionals, officers, directors, and employees

from the beginning of time through the Petition Date; provided that the Debtors do not waive any

rights set forth in Paragraph 22.

        16.      Effect of Stipulations on Third Parties.

                 (a)     Generally.    The admissions, stipulations, agreements, releases, and

waivers set forth in the immediately preceding Paragraph 15 and Paragraph D above of this Final

Order (collectively, the “Prepetition Lien and Claim Matters”) are and shall be binding on the

Debtors, any subsequent trustee (including any Chapter 7 trustee), responsible person, examiner

with expanded powers, any other estate representative, and all parties-in-interest and all of their

successors-in-interest and assigns, including, without limitation, the Committee unless, and

solely to the extent that, subject to Paragraph 32 below, a party-in-interest with standing and




                                                  26
AmericasActive:13725773.14
              Case 19-11396-MFW        Doc 164       Filed 08/07/19   Page 27 of 42



requisite authority: (i) has timely filed the appropriate pleadings, and timely commenced the

appropriate proceeding required under the Bankruptcy Code and Bankruptcy Rules, including,

without limitation, as required pursuant to Part VII of the Bankruptcy Rules (in each case subject

to the limitations set forth in Paragraph 17 of the Interim Order and this Final Order) challenging

the Prepetition Lien and Claim Matters (each such proceeding or appropriate pleading

commencing a proceeding or other contested matter, a “Challenge”) by September 11, 2019 (the

“Challenge Deadline”), as such applicable date may be extended in writing from time to time in

the sole discretion of the Agent (with respect to the Prepetition Collateral) or by this Court for

good cause shown pursuant to an application filed by a party in interest prior to the expiration of

the Challenge Deadline, or (z) with respect to the Committee, the Committee has filed the

appropriate pleadings commencing a Challenge by the Challenge Deadline, as such applicable

date may be extended in writing from time to time in the sole discretion of the Agent (with

respect to the Prepetition Collateral) or by this Court for good cause shown pursuant to an

application filed by the Committee prior to the expiration of the Challenge Deadline (the hearing

on any such application shall be scheduled for the first available omnibus hearing scheduled in

the Chapter 11 Cases following the filing of such application); and (ii) this Court enters

judgment in favor of the plaintiff or movant in any such timely and properly commenced

Challenge proceeding and any such judgment has become a final judgment that is not subject to

any further review or appeal; provided, however, if the Chapter 11 Cases convert to Chapter 7

prior to the Challenge Deadline, the Challenge Deadline shall be extended for the Chapter 7

trustee to 10 days after the appointment or election of such trustee, For the avoidance of doubt,

subject to the provisions hereof, the Committee is granted standing to commence a Challenge by

the Challenge Deadline and any trustee appointed or elected in these Chapter 11 Cases shall,




                                                27
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164       Filed 08/07/19   Page 28 of 42



until the expiration of the period provided herein for asserting Challenges, and thereafter for the

duration of any adversary proceeding or contested matter commenced pursuant to this

Paragraph (whether commenced by such trustee, the Committee or commenced by any other

party in interest on behalf of the Debtors’ estates), be deemed to be a party other than the

Debtors and shall not, for purposes of such adversary proceeding or contested matter, be bound

by the acknowledgments, admissions, confirmations, and stipulations of the Debtors in the

Interim Order and this Final Order.

                 (b)     Binding Effect. To the extent any Prepetition Lien and Claim Matters are

not subject to a Challenge timely and properly commenced by the Challenge Deadline, or to the

extent any Challenge does not result in a final and non-appealable judgment or order of this

Court that is inconsistent with the Prepetition Lien and Claim Matters, then, without further

notice, motion, or application to, order of, or hearing before, this Court and without the need or

requirement to file any proof of claim, the Prepetition Lien and Claim Matters shall pursuant to

this Final Order become binding, conclusive, and final on any person, entity or party-in-interest

in the Chapter 11 Cases, and their successors and assigns, and in any successor case for all

purposes and shall not be subject to challenge or objection by any party-in-interest, including,

without limitation, a trustee, responsible individual, examiner with expanded powers, or other

representative of the Debtors’ estates. Notwithstanding anything to the contrary herein, if any

such proceeding is properly and timely commenced, the Prepetition Lien and Claim Matters shall

nonetheless remain binding unless such Challenge is successful pursuant to an order or judgment

that is final and no longer subject to appeal or further review. To the extent any such Challenge

proceeding is timely and properly commenced, the Prepetition Secured Parties shall be entitled to

include the related costs and expenses, including but not limited to reasonable attorneys’ fees,




                                                 28
AmericasActive:13725773.14
              Case 19-11396-MFW        Doc 164       Filed 08/07/19   Page 29 of 42



incurred in defending themselves in any such proceeding, pursuant to the Prepetition Financing

Documents.

        17.      Limitation on Use of Proceeds. Notwithstanding anything in the Interim Order or

this Final Order to the contrary, no portion or proceeds of the DIP Facility, the DIP Collateral,

the Prepetition Collateral, the Cash Collateral, or the Carve-Out, and no disbursements set forth

in the DIP Budget shall be used for the payment of professional fees, disbursements, costs, or

expenses incurred in connection with: (a) objecting, contesting, or raising any defense to the

validity, perfection, priority, or enforceability of, or any amount due under, the DIP Loan

Documents or the Prepetition Financing Documents or any security interests, liens, or claims

granted under the Interim Order, this Final Order, the DIP Loan Documents, or the Prepetition

Financing Documents to secure such amounts; (b) asserting any Challenges, claims, actions, or

causes of action against any of the DIP Lender, the Prepetition Secured Parties, or any of their

respective agents, affiliates, subsidiaries, directors, officers, representatives, attorneys, or

advisors; or (c) contesting the Prepetition Lien and Claim Matters; provided that no more than

$50,000 in the aggregate of the proceeds of the DIP Facility, the DIP Collateral, the Prepetition

Collateral, the Cash Collateral, and the Carve-Out may be used by the Committee to investigate

(but not prosecute or Challenge) Prepetition Lien and Claim Matters (of which the Committee

stipulates that $20,000 has been incurred as of August 2, 2019).

        18.      No Lien on Avoidance Actions or Their Proceeds. For the avoidance of doubt,

the DIP Collateral, DIP Liens, DIP Superpriority Claims shall not include, nor extend to, any

Avoidance Actions or to any and all products, rents, offspring, profits, and proceeds of any

Avoidance Actions. Furthermore, the Adequate Protection Liens and Section 507(b) Claims of

GenNx360 and Hark in their capacities as Prepetition Lenders shall not include, nor extend to,




                                                29
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164       Filed 08/07/19   Page 30 of 42



any Avoidance Actions or to any and all products, rents, offspring, profits, and proceeds of any

Avoidance Actions.

        19.      Adequate Protection. The Prepetition Secured Parties agree, and this Court finds,

that the adequate protection provided in this Final Order (the “Adequate Protection”), including,

without limitation, in this Paragraph, is reasonable and calculated to protect the interests of the

Prepetition Secured Parties. Notwithstanding any other provision hereof, the grant of Adequate

Protection to the Prepetition Secured Parties pursuant hereto is without prejudice to the right of

the Prepetition Secured Parties to seek adequate protection or to seek modification of a grant of

Adequate Protection provided in the Interim Order and this Final Order so as to provide different

or additional adequate protection, and without prejudice to the right of the Debtors or any other

party in interest to contest any such request.

                 (a)     Adequate Protection Liens.      As adequate protection, the Agent, in

accordance with sections 361, 363(e), and 364(d) of the Bankruptcy Code, is hereby granted, for

the benefit of the Prepetition Secured Parties, valid, binding, enforceable, and perfected junior

security interests and replacement liens (the “Adequate Protection Liens”) upon all property of

the Debtors whether arising prepetition or postpetition of any nature whatsoever, wherever

located, in each case to secure the Prepetition Secured Obligations against, without duplication,

the aggregate diminution, if any, subsequent to the Petition Date, in the value of the Prepetition

Collateral by: (i) the reduction in Prepetition Collateral available to satisfy Prepetition Secured

Obligations as a consequence of the priming of the Prepetition Secured Obligations by the DIP

Obligations; (ii) depreciation, use, sale, loss, decline in market price, or otherwise of the

Prepetition Collateral as a consequence of the use, sale, or lease of the Prepetition Collateral by

the Debtors or as a result of the imposition of the automatic stay; and (iii) the sum of the




                                                 30
AmericasActive:13725773.14
              Case 19-11396-MFW            Doc 164      Filed 08/07/19   Page 31 of 42



aggregate amount of all Cash Collateral and the aggregate value of all non-cash Prepetition

Collateral that is applied in payment of the DIP Obligations or any other obligations or expenses

of the Debtors other than Prepetition Secured Obligations, but only to the extent of any decrease

in the value of the Prepetition Collateral on account of subsections (i), (ii), and (iii) above, all to

the extent authorized by the Bankruptcy Code. The Adequate Protection Liens are subject and

subordinate to (A) the Carve-Out, (B) the DIP Obligations, the DIP Liens, and the DIP

Superpriority Claims, and (C) the Permitted Prior Senior Liens. The Adequate Protection Liens

shall not (x) be subject to any lien or security interest that is avoided and preserved for the

benefit of the Debtors’ estates under section 551 of the Bankruptcy Code, (y) subject to any

inter-company claim, whether secured or unsecured, of any Debtor or any domestic or foreign

subsidiary or affiliate of any Debtor, or (z) hereafter be subordinated to or made pari passu with

any other lien or security interest under sections 361, 363, or 364 of the Bankruptcy Code or

otherwise except as expressly provided in this Final Order and the DIP Loan Documents,

including, without limitation, with respect to the Carve-Out, Permitted Prior Senior Liens, DIP

Obligations, DIP Liens, and DIP Superpriority Claims.

                 (b)         Section 507(b) Claims. To the extent that the Agent shall hold claims

allowable under sections 503(b) and 507(a)(2) of the Bankruptcy Code, notwithstanding the

provision of Adequate Protection hereunder, the Agent for the benefit of the Prepetition Secured

Parties is hereby each granted an administrative expense claim pursuant to section 507(b) of the

Bankruptcy Code (each, a “Section 507(b) Claim”) with priority over all other administrative

expenses, but in all cases subject and subordinate to the Carve-Out, the Permitted Prior Senior

Liens, DIP Obligations, DIP Liens, and DIP Superpriority Claims.




                                                   31
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164       Filed 08/07/19   Page 32 of 42



        20.      Milestones. As a condition to the DIP Facility and the use of Cash Collateral, the

Debtors shall comply with the milestones attached hereto as Exhibit C (as have been amended,

supplemented or otherwise modified from time to time, the “Milestones”). For the avoidance of

doubt, the failure of the Debtors to comply with any of the Milestones (a) shall constitute an

Event of Default under the DIP Facility, the Interim Order and this Final Order, (b) subject to the

expiration of the Remedies Notice Period (defined below), result in the automatic termination of

the Debtors’ authority to use Cash Collateral under the Interim Order and this Final Order, and

(c) permit the DIP Lender, subject to Paragraph 22, to exercise the rights and remedies provided

for in this Final Order and the DIP Facility.

        21.      Indemnification. The Debtors shall indemnify the DIP Lender and its successors

and assigns and each of their officers, directors, employees, agents, advisors, and controlling

persons (each, an “Indemnified Person”) and hold each of them harmless from and against all

costs, expenses (including reasonable fees, disbursements, and other charges of counsel), and

liabilities of such Indemnified Person arising out of or relating to any claim or any litigation or

other proceeding (regardless of whether such Indemnified Person is a party thereto and

regardless of whether such matter is initiated by a third party or by the Debtors or any of their

affiliates or shareholders) that relates to the DIP Facility, the Interim Order or this Final Order,

including the financing contemplated hereby, the Chapter 11 Cases, or any transactions in

connection therewith; provided that no Indemnified Person will be indemnified for any cost,

expense, or liability to the extent determined in a final, non-appealable judgment of a court of

competent jurisdiction to have resulted from such Person’s gross negligence, willful misconduct,

fraud, or violations of this Order. Other than with respect to the proviso at the end of the

immediately preceding sentence, nothing herein is meant to limit the scope of any indemnity




                                                 32
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164      Filed 08/07/19   Page 33 of 42



provided for the benefit of the DIP Lender in the DIP Loan Documents. For the avoidance of

doubt, to the extent there is any inconsistency between the indemnification provisions in the DIP

Note and this Final Order, this Final Order shall govern.

        22.      Remedies. Upon the occurrence of an Event of Default under the DIP Loan

Documents or upon the Maturity Date, and in each case without further notice, motion or

application to, order of, or hearing before, this Court (other than such notice required by this

Paragraph), subject to the full funding of the Carve-Out, the DIP Lender is granted leave to cease

making financial accommodations to the Debtors, accelerate any or all of the DIP Obligations,

and declare such DIP Obligations to be immediately due and payable in full, in cash. Upon the

Maturity Date, and after providing five (5) Business Days’ prior written notice to this Court (the

“Remedies Notice Period”), the Agent, the U.S. Trustee, and counsel to the Committee, the DIP

Lender shall be entitled to exercise all of its rights and remedies under this Final Order and the

DIP Loan Documents, including, without limitation, foreclose upon the DIP Collateral or

otherwise enforce the DIP Obligations, the DIP Liens, and the DIP Superpriority Claims on any

or all of the DIP Collateral and to exercise any other default-related remedies under the DIP

Loan Documents, this Final Order or applicable law in seeking to recover payment of the DIP

Obligations. With respect to Permitted Prior Senior Liens, any exercise of such rights and

remedies shall be in accordance with applicable non-bankruptcy law. During the Remedies

Notice Period, any party in interest may seek an order of the Court staying the DIP Lender’s

exercise of such remedies against the DIP Collateral and, if no such stay is obtained, then the

DIP Lender may exercise any and all such rights and remedies and the Debtors’ authority to use

Cash Collateral under the Interim Order and this Final Order shall terminate, in each case,

without further order of the Court or notice to any party.




                                                33
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164       Filed 08/07/19    Page 34 of 42



        23.      Access to DIP Collateral.    Notwithstanding anything contained herein to the

contrary and without limiting any other rights or remedies of the DIP Lender contained in the

Interim Order, this Final Order or the DIP Loan Documents, or otherwise available at law or in

equity, and subject to the terms of the DIP Loan Documents, upon written notice to the landlord

of any leased premises that an Event of Default or the Maturity Date has occurred and is

continuing under the DIP Loan Documents, the DIP Lender may, subject to the applicable notice

provisions, if any, in the Interim Order, this Final Order and any separate agreement by and

between such landlord and the DIP Lender, enter upon any leased premises of the Debtors or any

other party for the purpose of exercising any remedy with respect to DIP Collateral located

thereon and shall be entitled to all of the Debtors’ rights and privileges as lessee under such lease

without interference from the landlords thereunder. Nothing herein shall require the DIP Lender

to assume any lease as a condition to the rights afforded to the DIP Lender in this Paragraph.

        24.      Insurance Policies.   The Debtors consent to, and the DIP Lender and the

Prepetition Secured Parties shall be, and shall be deemed to be, without any further action or

notice, named as additional insureds and loss payees on each insurance policy maintained by the

Debtors that in any way relates to DIP Collateral or Prepetition Collateral, as applicable.

        25.      Successors and Assigns. This Final Order, the DIP Note, and the other DIP Loan

Documents shall be binding upon all parties in interest in these Chapter 11 Cases and their

successors and assigns, including any subsequently appointed trustee, responsible individual,

examiner with expanded powers, or other estate representative.

        26.      Survival. The provisions of this Final Order and any actions taken pursuant

hereto shall survive the entry of any subsequent order, and the rights, remedies, powers,

privileges, liens, and priorities of the DIP Lender and the Prepetition Secured Parties provided




                                                 34
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164       Filed 08/07/19   Page 35 of 42



for in this Final Order, in any DIP Loan Document and any Prepetition Financing Document

shall not be modified, altered, or impaired in any manner without their consent (which consent

shall not be unreasonably withheld) by any order, including any order (i) confirming any plan of

reorganization or liquidation in any of the Chapter 11 Cases (and, to the extent not indefeasibly

paid in full in cash, the DIP Obligations shall not be discharged by the entry of any such order,

each of the Debtors having hereby waived such discharge pursuant to section 1141(d)(4) of the

Bankruptcy Code), (ii) converting any of the Chapter 11 Cases to a Chapter 7 case,

(iii) dismissing any of the Chapter 11 Cases, or (iv) any superseding cases under the Bankruptcy

Code. The terms and provisions of this Final Order as well as the DIP Obligations, the DIP

Liens, the DIP Superpriority Claim, the DIP Loan Documents, and the Adequate Protection

Liens shall continue in full force and effect notwithstanding the entry of any such order, and such

rights, claims, and liens shall maintain their priority as provided by this Final Order and the DIP

Loan Documents to the maximum extent permitted by law until all of the DIP Obligations are

indefeasibly paid in full, in cash.

        27.      Good Faith. The DIP Facility, the use of Cash Collateral, and the other provisions

of this Final Order, the DIP Note, and the other DIP Loan Documents have been negotiated in

good faith and at arm’s length among the Debtors, the DIP Lender, and the Agent, and the

extension of the financial accommodations to the Debtors by the DIP Lender and Prepetition

Secured Parties pursuant to this Final Order and the DIP Loan Documents have been and are

deemed to be extended in good faith, as that term is used in section 364(e) of the Bankruptcy

Code. The DIP Lender and the Prepetition Secured Parties are entitled to, and are hereby

granted, the full protections of section 364(e) of the Bankruptcy Code.




                                                 35
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164       Filed 08/07/19    Page 36 of 42



        28.      Subsequent Reversal or Modification. Subject to Paragraphs 26 and 27, if any or

all of the provisions of this Final Order are hereafter reversed, modified, vacated, or stayed, that

action will not affect (i) the validity of any obligation, indebtedness or liability under this Final

Order and the DIP Loan Documents by the Debtors prior to the date of receipt of written notice

to the DIP Lender and Agent of the effective date of such action or (ii) the validity and

enforceability of any lien, administrative expense, right, or priority authorized or created hereby

or pursuant to this Final Order and the DIP Loan Documents, including, without limitation, the

DIP Obligations, the DIP Liens, the DIP Superpriority Claims, the Prepetition Secured

Obligations, the Adequate Protection Liens, and the Section 507(b) Claims.

        29.      No Waiver. This Final Order shall not be construed in any way as a waiver or

relinquishment of any rights that the DIP Lender and Prepetition Secured Parties may have to

bring or be heard on any matter brought before this Court.             Any consent, modification,

declaration of default, exercise of remedies, or non-exercise of remedies under or in connection

with this Final Order or the DIP Loan Documents shall require the approval of the DIP Lender

and shall not be deemed a waiver or relinquishment of any of the rights of the DIP Lender.

Except as expressly set forth herein, nothing contained in this Final Order (including without

limitation, the authorization to use any Cash Collateral) shall impair, prejudice, or modify any

rights, claims, or defenses available in law or equity to the DIP Lender or the Prepetition Secured

Parties, including, without limitation, the right (a) to request conversion of any of the Debtors’

Chapter 11 Cases to Chapter 7, (b) to seek to terminate the exclusive rights of the Debtors to file,

and solicit acceptances of, a plan of reorganization under section 1121 of the Bankruptcy Code

or propose, subject to the provisions of section 1121 of the Bankruptcy Code, a chapter 11 plan

or plans, (c) to object to the fees and expenses of any Retained Professionals, and (d) to seek




                                                 36
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164      Filed 08/07/19    Page 37 of 42



relief from the automatic stay. All such rights, claims, and defenses, and the rights, objections,

and defenses of all parties in connection therewith, are hereby reserved.

        30.      Additional Defaults. In addition, and without limitation of the Events of Default

set forth in and defined in the DIP Loan Documents, the Interim Order, or this Final Order, it

shall be a default hereunder (and constitute an “Event of Default” under the DIP Loan

Documents) if an order is entered dismissing or converting any of the Chapter 11 Cases under

section 1112 of the Bankruptcy Code or appointing a Chapter 11 trustee or an examiner or other

estate representative with expanded powers. Any order for dismissal or conversion shall be

automatically deemed to preserve the rights of the DIP Lender and the Prepetition Secured

Parties under the Interim Order and this Final Order and shall preserve the Carve-Out. It shall be

an Event of Default for the sale of substantially all of the assets of the Debtors, unless, upon the

closing of such transaction, all liens securing the DIP Obligations and the Prepetition Secured

Obligations (in their respective priority) are transferred to the proceeds of such sale. If an order

dismissing any of these Chapter 11 Cases under section 305 or 1112 of the Bankruptcy Code or

otherwise is at any time entered, such order shall be deemed to provide that (a) the DIP Liens

and the DIP Superpriority Claims granted to the DIP Lender hereunder and in the DIP Loan

Documents, as the case may be, and the Carve-Out shall continue in full force and effect, shall

remain binding on all parties in interest and shall maintain their priorities as provided in the

Interim Order and this Final Order until all DIP Obligations and indebtedness owing to the DIP

Lender under the DIP Loan Documents shall have been indefeasibly paid in full in cash and the

DIP Lender’s obligations and commitments under the DIP Loan Documents shall have been

terminated, and this Court shall retain jurisdiction, notwithstanding such dismissal, for purposes

of enforcing the DIP Obligations, DIP Liens, DIP Superpriority Claims, Adequate Protection




                                                37
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164      Filed 08/07/19   Page 38 of 42



Liens, Section 507(b) Claims, and the Carve-Out. It shall be an Event of Default if, without the

consent of the DIP Lender, the Debtors’ actual disbursements for the payment of the fees and

expenses of Retained Professionals and reimbursement of Committee Expenses exceed, on a line

item basis for each Retained Professional or group of Retained Professionals, as the case may be,

the total amounts reflected in the “Non-Recurring Disbursements” section of the DIP Budget.

        31.      Order Governs. In the event of any conflict between or among, as applicable, the

provisions of the Interim Order, this Final Order and the DIP Loan Documents, the Motion, or

any supporting documents, the provisions of this Final Order shall control and govern to the

extent of such conflicts.

                 32.     Right to Credit Bid/Assume Debt. Notwithstanding anything herein to the

contrary, including Paragraph 16 above, pursuant to, among other things, section 363(k) of the

Bankruptcy Code, (i) the DIP Lender in its capacity as Stalking Horse Bidder (as defined on

Exhibit C) shall have the exclusive right to use the DIP Obligations, DIP Liens, and DIP

Superpriority Claim to credit bid at the Auction, (ii) the DIP Lender in its capacity as Stalking

Horse Bidder shall have the right to include as part of its Stalking Horse Bid an assumption of

the Obligations under Term Loan A in the amount not less than $5,347,722.47 plus any other

accrued and accruing unpaid Obligations thereunder, including interest, fees and expenses

(including legal fees and expenses), as part of its Stalking Horse Bid and (iii) the DIP Lender in

its capacity as Stalking Horse Bidder shall have the right to include as part of its Stalking Horse

Bid the assumption of the Obligations under Term Loan B (subject to satisfaction of the

Obligations under Term Loan A) at the Auction.           Notwithstanding anything herein to the

contrary, including the foregoing and Paragraph 16 above, (i) to the extent that the DIP Lender in

its capacity as Stalking Horse Bidder seeks to make subsequent overbids at the Auction (as




                                                38
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164       Filed 08/07/19    Page 39 of 42



defined on Exhibit C) that include a crediting of its assumption of any portion of Term Loan B,

in order for the crediting of such overbids to be considered higher and better for purposes of the

Auction, the Stalking Horse Bidder shall be required to provide cash collateralization (which

may be in the form of a letter of credit) of such overbid to the extent of the amount of the Term

Loan B portion that it seeks to have credited for purposes of the overbid at the Auction and (ii) to

the extent that the Stalking Horse Bidder is the successful purchaser of the Debtors’ assets, the

Committee and DNOW agree, that upon a successful Challenge, if any, to the nature, extent,

validity or priority of the Term Loan A, Term Loan B, Term Loan C loans or the 2016 Amended

and Restated Credit Agreement, they shall not seek to recover any portion of the Term Loan A

Obligations from the DIP Lender, the Stalking Horse Bidder, GenNx360, Hark or the Agent.

Nothing in this paragraph shall prejudice or otherwise impact any Challenge to the nature, extent,

validity or priority of the rights, claims, causes of action, or other available relief arising out of,

or otherwise relating to, the 2016 Amended and Restated Credit Agreement, the Term Loan A,

Term Loan B or Term Loan C obligations. Such amounts of cash collateralization may be

increased each round by the minimum overbid amount. If the DIP Lender in its capacity as

Stalking Horse Bidder is the prevailing bidder, such collateralized amount shall be held in

escrow subject to further determination by the Court. Subject to the cash collateralization

provisions of this paragraph, nothing herein shall preclude the DIP Lender in its capacity as

Stalking Horse Bidder and GenNx 360 from asserting in connection with the Sale Hearing (as

defined in Exhibit C) that the credit bid or assumption of any or all Term Loan B shall be valued

in a different manner than as valued by the Debtors, in consultation with the Committee, at the

Auction, and the rights of all parties , including the Debtors and Committee, to object thereto are

reserved.




                                                  39
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164       Filed 08/07/19   Page 40 of 42



                  33.    No Marshaling. Except for the Prepetition Collateral of GenNx360 and

Hark in their capacities as Prepetition Lenders, none of the DIP Collateral, or Prepetition

Collateral shall be subject to the doctrine of marshaling or any similar doctrine or law of any

jurisdiction requiring the recovery upon or application to any indebtedness of any collateral or

proceeds in any particular order or action; provided, that notwithstanding the foregoing and

anything to the contrary in the DIP Note, the DIP Lender and the Prepetition Secured Parties

shall first use all DIP Collateral or Prepetition Collateral (respectively) that is encumbered

property of the Debtors as of the Petition Date prior to using any other DIP Collateral or

Prepetition Collateral (respectively) to finally and indefeasibly repay the DIP Obligations or

Prepetition Secured Obligations (respectively) in full in cash. For the avoidance of doubt, there

shall be no marshalling of the Prepetition Collateral securing the Term Loan C obligations.

        34.       Waiver of Requirement to File Proofs of Claim.

                  (a)    The DIP Lender shall not be required to file proofs of claim in the Chapter

11 Cases or any successor Chapter 7 cases, in order to maintain its claims for payment of the DIP

Obligations under the applicable DIP Loan Documents. The statements of claim in respect of the

DIP Obligations set forth in the Interim Order and this Final Order, together with the evidence

accompanying the Motion and presented at the Interim Hearing and the Final Hearing are

deemed sufficient to and do constitute proofs of claim in respect of such obligations and such

secured status.

                  (b)    The Prepetition Secured Parties shall not be required to file proofs of

claim in the Chapter 11 Cases or any successor Chapter 7 cases, in order to maintain their

respective claims for payment of the Prepetition Secured Obligations under the applicable

Prepetition Financing Documents or for performance of the Adequate Protection.                  The




                                                  40
AmericasActive:13725773.14
              Case 19-11396-MFW         Doc 164       Filed 08/07/19   Page 41 of 42



statements of claim in respect of the Prepetition Secured Obligations and the Adequate

Protection set forth in the Interim Order and this Final Order, together with the evidence

accompanying the Motion and presented at the Interim Hearing and the Final Hearing are

deemed sufficient to and do constitute proofs of claim in respect of such obligations and such

secured status.

                  (c)    Master Proof of Claim. Notwithstanding any order to the contrary entered

by this Court in relation to the establishment of a bar date in the Chapter 11 Cases or any

successor Chapter 7 cases, the Agent on behalf of itself and the Prepetition Secured Parties shall

be authorized (but not required) in its sole discretion to file a master proof of claim against the

Debtors (each a “Master Proof of Claim”) on account of their prepetition claims arising under the

Prepetition Financing Documents, as applicable. Upon the filing of a Master Proof of Claim

against the Debtors, the applicable Prepetition Secured Party and each of its respective

successors and assigns, shall be deemed to have filed a proof of claim in the amount set forth

opposite its name therein in respect of its claims against the Debtors arising under the Prepetition

Financing Documents, and the claims of the Prepetition Secured Party (and its respective

successors and assigns) named in the Master Proof of Claim shall be allowed or disallowed as if

such entity had filed a separate proof of claim in each Chapter 11 Case or any successor cases in

the amount set forth opposite each name listed in the Master Proof of Claim. The Agent shall

further be authorized to amend its respective Master Proof of Claim from time to time to, among

other things, reflect a change in the holders of the claims set forth therein, or a reallocation

among such holders of the claims asserted therein resulting from any transfer of such claims.

The provisions set forth in this Paragraph and any Master Proof of Claim filed pursuant to the

terms hereof are intended solely for the purpose of administrative convenience and shall not




                                                 41
AmericasActive:13725773.14
              Case 19-11396-MFW          Doc 164      Filed 08/07/19    Page 42 of 42



affect the substantive rights of any party in interest or their respective successors in interest,

including, without limitation, the rights of each Prepetition Secured Party as the holder of a claim

against the Debtors under applicable law, and the numerosity requirements set forth in section

1126 of the Bankruptcy Code.

        35.      Headings. The headings in this Final Order are for reference purposes only and

will not in any way affect the meaning and interpretation of the terms of this Final Order.

        36.      Immediate Effect of Order. This Final Order shall take effect immediately upon

execution hereof, and, notwithstanding anything to the contrary contained in Bankruptcy Rules,

including Bankruptcy Rule 4001(a)(3), there shall be no stay of execution of effectiveness of this

Order. All objections to the entry of this Final Order have been withdrawn or overruled and the

Motion is approved on a final basis on the terms and conditions set forth herein. The Debtors

shall promptly mail copies of this Final Order to the Notice Parties and to counsel to the

Committee

                 37.     Jurisdiction. The Bankruptcy Court shall have exclusive jurisdiction with

respect to any and all disputes or matters under, or arising out of or in connection with, either the

DIP Facility or the DIP Loan Documents.




        Dated: August 7th, 2019
        Wilmington, Delaware                            MARY F. WALRATH
                                                        UNITED STATES BANKRUPTCY JUDGE
                                                 42
AmericasActive:13725773.14
